OPINION OF THE COURT
Mikoll, J.
Claimant commenced work as a packer for Rockwell International, manufacturer of portable electric hand tools, in October, 1972. Her job was to pack tools weighing from 4 to 25 pounds into boxes and to stack the boxes on a skid. In stapling *476the boxes, she used an air pressure stapling gun weighing approximately five pounds. In November, 1972 claimant began having difficulty with her right arm, experiencing tingling, numbness and pain which continued until March, 1973, when her arm "went completely numb” while at work.
The claimant’s medical experts found that she suffered from "a thoracic outlet syndrome” described in medical testimony as "a narrowing between the collar bone and the first rib through which passes the subclavicular artery and the subclavian vein and brachial plexus”. It was also the opinion of one of claimant’s medical experts that she had a predisposition toward this problem because of her physical features.
A majority of the board panel found that claimant’s disabling condition was an occupational disease. The facts justify the board’s finding that the disability was an occupational disease. Claimant’s symptons developed approximately one month after she began her employment and increased until her arm became completely numb in March, 1973, some five months later. In Matter of Greer v Green Is. Contr. Corp. (54 AD2d 996) claimant had worked as a highway construction roller operator for approximately eight months before his back began to bother him. We affirmed the board’s finding that his back condition was a compensable disability related to his occupation.
Claimant here was engaged in a strenuous activity. The nature of her work certainly activated her dormant condition at a faster pace than if she had been engaged in less demanding occupational duties. The time that it takes for symptoms to develop is dependent upon the employment conditions and must be considered in the light of those work conditions.
The decisions should be affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier.